Citation Nr: 0824619	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pain in the left 
knee, elbow and lower back.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1994 to May 
2004. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


FINDINGS OF FACT

1.  There is no current disability associated with a left 
knee, elbow and lower back injury.

2.  The veteran's headaches began during active service.


CONCLUSION OF LAW

1.  The criteria for the establishment of service connection 
for a left knee, elbow or lower back disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  The criteria for the establishment of service connection 
for headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a January 2006 letter the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The case was thereafter readjudicated in 
October 2006.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection for left knee, elbow, 
and low back pain, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Left knee, elbow, and lower back

The veteran contends that he still suffers from pain in his 
left knee, elbow and lower back due to a motorcycle accident 
which happened while he was on active duty.

The veteran was afforded a VA examination during July 2004.  
The veteran claimed that he had a motorcycle accident during 
which he hit the car in front of him and he fell off; hitting 
his knees, palms and elbow.  The veteran reports subsequent 
to that accident, he has had pain in his left knee, lower 
back, left hip and elbow.  The veteran complained of constant 
pain in his lower back and left knee.  Concerning objective 
findings, the examiner indicated that x-rays of the joints 
and lumbar spine were negative for abnormalities without bony 
changes, fracture or changes in the soft tissues.  On 
examination of the left knee, the examiner indicated no 
edema; no erythema; and no suprapatellar tenderness with full 
range of motion.  Concerning the left elbow, the examiner 
found no effusion and no swelling with full range of motion.  
An examination of the veteran's lumbosacral spine showed an 
unrestricted range of motion with a slight straightening of 
the lumbar lordosis.  The examiner indicated the veteran had 
pain in the left knee, elbow and lower back subsequent to a 
motorcycle accident but with no abnormalities noted during 
the examination and no limitation of range of motion.  To 
conclude, the examiner found no symptoms or objective 
findings on the day of the examination and there was no 
diagnosis as there was no pathology to render a diagnosis.  

The veteran was afforded an additional VA examination during 
September 2005.  The veteran complained of constant, dull 
pain in both legs to his ankles; lower back with no 
radiation; both knees, elbows, and "other" joints.  The 
veteran indicated all of the pain was due to a motorcycle 
accident during 2002.  The examiner indicated on objective 
examination, the veteran did not appear to be in any pain.  
The veteran had normal heel-toe gait and good posture.  An 
examination of the veteran's lower back revealed normal 
lumbar lordosis; good muscle tone; no spasm or scoliosis; no 
tenderness; extension was 25 degrees with pain and flexion to 
50 degrees with pain; and right and left lateral flexion and 
rotation were 20 degrees.  There was no evidence of 
incoordination, weakness, or fatigability.  Functional loss 
due to complaints of pain was absent.  Both elbows were 
normal looking with no tenderness and full range of motion.  
Both knees were normally aligned with no swelling; no 
tenderness; patellar position was normal; ligaments were 
stable; McMurray and drawer tests were negative; range of 
motion, both active and passive, was 0-135 degrees.  
Diagnostic tests included x-rays of both knees, both elbows, 
lumbosacral spine, shoulders, and both hips.  All x-rays were 
within normal limits without any residual or traumatic 
pathology.  The examiner's indicated that the veteran had 
normal knees, elbows, lumbosacral spine, shoulders, hips and 
hands.  There was no evidence of any residual or trauma.  
There was no functional impairment.  Again, the examiner 
found no symptoms or objective findings on the day of the 
examination and declared there was no diagnosis as there was 
no pathology to render a diagnosis.  

The veteran has submitted an August 2006 private physician's 
referral for pain management.  The referring physician 
indicated that the veteran presented for back pain as a 
result of an injury approximately four years before while 
serving in the American military, by history.  The physician 
additionally indicated that multiple scans performed were 
apparently normal.  However, the Board notes that there is no 
diagnosis of a disability contained within this record; but 
rather, additional indications of the veteran's complaints of 
pain with no objective symptomatology indicated.

The Board notes that pain is not in and of itself a 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (absent a disease or injury incurred 
during service, the basic compensation statutes cannot be 
satisfied). 

There is no evidence showing current disability or diagnosis 
of the veteran's claimed conditions.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The Board acknowledges the veteran's contentions that his 
various joint pains are related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Headaches

The veteran contends that he has headaches which began in 
service.  

The veteran's service medical records indicate that he 
complained of headaches on many occasions including June 
2002, June 2003, July 2003, August 2003, and May 2004.  
Additionally, the Board notes that a June 2003 service 
treatment note indicates that the veteran had frequent 
migraines.

The veteran was afforded VA neurological examinations during 
July 2004 and September 2005.  The veteran complained during 
July 2004 that he had headaches lasting two hours once every 
two months.  The veteran was diagnosed with mild fascial and 
vascular cephalalgia with no neurological disability 
associated.  During his September 2005 VA examination, the 
veteran indicated he had only two episodes of headache since 
July 2004, lasting several hours.  The veteran was diagnosed 
with myofascial and vascular headache with no neurological 
disability.  

It is the defined and consistently applied policy of VA to 
administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2007).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that in light of 
the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), 
an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.

The Board notes that the VA examiner diagnosed myofascial and 
vascular headaches.  Moreover, the veteran is competent to 
testify as to the ongoing nature of his headaches.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board 
finds that this is an appropriate case in which to invoke 
VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, after resolving all reasonable doubt in favor of the 
veteran, the Board finds that he is entitled to a grant of 
service connection for his headaches.  


ORDER

Entitlement to service connection for pain in the left knee, 
elbow and lower back is denied.

Entitlement to service connection for headaches is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


